Citation Nr: 0814986	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  04-19 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for superficial retained shell fragments involving 
the skull.  

2.  Entitlement to an initial compensable disability 
evaluation for superficial retained shell fragments involving 
the area around the eyes.  

3.  Entitlement to an initial compensable disability 
evaluation for superficial retained shell fragments involving 
the knees, thoracic spine, left arm and wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that granted entitlement to service connection 
for multiple superficial retained shrapnel, including in the 
skull, also claimed as eyes, knees, thoracic spine and left 
arm and wrist. 

In April 2005, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.

On May 26, 2005, the Board issued a decision which denied 
entitlement to an initial compensable disability rating for 
service-connected multiple superficial retained shell 
fragments, involving the skull, eyes, knees, thoracic spine, 
and left arm and wrist.  The veteran thereafter appealed the 
May 2005 Board decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  In January 2006, the Secretary of 
Veterans Affairs, by and through the Office of the General 
Counsel, and the appellant, through his representative, filed 
a Joint Motion for Partial Remand (Joint Motion).  The Joint 
Motion requested that the Court vacate the portion of the 
Board's May 26, 2005 decision, which determined that the 
veteran was not entitled to an initial compensable rating for 
multiple superficial retained shell fragments involving the 
skull, eyes, knees, thoracic spine, and left arm and wrist.  
The Joint Motion further requested that the matter be 
remanded to the Board to provide adequate reasons and bases 
for its decision and to fulfill the duty to assist the 
veteran in the development of his claim.  By an Order dated 
in February 2006, the Court granted the Joint Motion, and the 
case was thereafter returned to the Board.

The veteran was notified in March 2008 that the Veterans Law 
Judge who conducted the veteran's April 2005 hearing was no 
longer employed by the Board.  The law requires that the 
Board member who conducts a hearing on an appeal must 
participate in any final decision made on that appeal.  38 
U.S.C.A. § 7107(c). The March 2008 letter sought 
clarification as to whether the veteran wanted to attend 
another hearing.  The veteran replied that he did not wish to 
appear at a hearing and to consider his case on the evidence 
of record.  

The issue of entitlement to an initial compensable disability 
evaluation for multiple superficial retained shell fragments 
involving knees, thoracic spine, left arm and wrist are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. The veteran has no residual scarring from his retained 
shell fragment involving the skull.  There is no missing 
underlying soft tissue.  The affected area does not show 
limitation of function 

2.  An August 1986 x-ray found no evidence of shrapnel in the 
immediate area of the veteran's eye orbits.  On clinical 
evaluation in July 2004 no subcutaneous shrapnel was seen.  
The veteran has no residual scarring from his retained shell 
fragments involving the area around the eyes.  There is no 
missing underlying soft tissue.  The affected area does not 
show limitation of function.   




CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for retained shell 
fragment of the skull have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7800, 
7805 (2007).

2.  The criteria for a compensable rating for retained shell 
fragment of the area around the eyes have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, DCs 7800, 
7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Increased evaluations

The veteran disagreed with the initial noncompensable 
evaluation assigned when service connection was granted for 
multiple superficial retained shell fragments to include 
involving the skull and eyes in a September 2004 rating 
decision.  The veteran asserts that he is entitled to a 
compensable rating.  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Disability 
evaluations are determined by the application of the VA 
Schedule for Rating Disabilities and separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4 (2007).  
In determining the level of impairment, the disability must 
be considered in the context of the entire recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2007).  
An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007). 

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Unfortunately, no service medical records are available for 
review.  The National Personnel Records Center (NPRC), in 
response to VA requests, reported the records may have been 
destroyed in a fire at NPRC in 1973.  However, Surgeon 
General Records document that the veteran was hospitalized 
for wounds to the upper extremity and to the thoracic wall.  
The veteran's Bronze Star citation for heroic achievement in 
connection with military operations against the enemy in 
Germany in 1945 makes it clear that he was wounded in an 
attack when his tank was hit during enemy artillery and 
mortar barrage.  The veteran was also awarded the Purple 
Heart for wounds received in action.  

A private x-ray in August 1986 revealed a metallic fragment 
overlying the right cerebral hemisphere in the region of the 
inner table of the skull.  The veteran's orbits (eye sockets) 
were unremarkable, with no evidence of shrapnel in this 
immediate area.  

VA fee basis private x-rays in January 2003 showed a metallic 
fragment in the scalp on the right side frontally which was 
most likely a shrapnel fragment considering the presence of 
similar fragments elsewhere in the body.   

At a VA examination of scars in January 2003, the veteran 
claimed evidence of shrapnel that is below the skin 
throughout his body but denied any scar formation.  He had 
surgical removal of some shrapnel on his right forearm, which 
is service-connected; however, there was no scar that was 
able to be discerned at the examination.  The examiner stated 
that no scars were able to be found.  There was no scar 
formation.  The diagnosis was retained shrapnel without any 
limitation to movement.  

At a January 2003 VA examination for muscles, his particular 
complaints were of shrapnel to other areas and no findings or 
diagnosis pertinent to his skull or eyes were provided.  

At a VA examination for scars in June 2004, the report 
focused primarily on the right forearm injury and noted that 
the veteran still had some retained shrapnel in the 
extremities.  No findings or diagnosis pertinent to his skull 
or eyes were provided.   

At a VA examination for scars in July 2004, the examiner 
noted that there were no visible scars associated with the 
claimed subcutaneous shrapnel areas.  The veteran presented 
to the examination, however, with the claimed areas circled 
in blue ink.  The report lists the claimed areas which did 
not include the skull or the eyes.  The only scar examined 
and diagnosis provided was for shrapnel removed from an area 
other than the skull or eyes.  

At a VA examination for muscles in July 2004, the examiner 
noted that the veteran had shrapnel particularly below the 
neck involving legs, arms, and trunk.  He however, had 
shrapnel that was below the skin, and he only had one 
shrapnel fragment that apparently went deep enough that had 
to be removed surgically from his right forearm.  The 
examiner referred to the muscle examination report provided 
on June 2004.  

At a July 2004 VA brain and spinal cord examination the 
veteran presented a sketchy history about any head trauma.  
He was focused on some few bits of retained shrapnel, two on 
the lateral aspect of the right eye and one on the lateral 
aspect of the left.  The shrapnel was below the skin and was 
not readily appreciable.  He stated that he was on no 
treatment particularly for the shrapnel injuries.  He had 
occasional headaches which were frontal in nature.  His motor 
and sensory examination appeared to be grossly intact.  Some 
numbness and tingling of the hands was attributed and most 
likely related probably to carpal tunnel syndrome.  A 
fundoscopic examination was difficult to complete and really 
not successful.  An attempt to evaluate for shrapnel around 
the eyes was poorly visualized and except for the veteran's 
complaints of tenderness with palpation, no shrapnel was 
seen.  The diagnosis was status post shrapnel injury without 
any evidence of significant brain or spinal cord involvement.  
The examiner stated that without current x-rays it was 
impossible to determine the amount of shrapnel currently in 
the body.

VA outpatient treatment records show that the veteran was 
seen for complaints of retained shrapnel in another area that 
was causing pain and keeping him up at nights.  

A statement received from the veteran's daughter in January 
2005 included her observations of her father's symptoms and 
manifestations of his claimed disabilities.  She also 
reported some of the history as related to her by her father.  
He had shrapnel in many places in his body.   

The veteran testified in April 2005 that he had multiple 
pieces of shrapnel retained throughout his body.  He 
described the ones that caused pain and problems were located 
in his right knee and left hand, primarily his left fingers.  
He indicated that the retained shrapnel in his head was 
located in the rear base of his skull and in the outside of 
each eye in the corner.  He was concerned that the shrapnel 
was getting into his bloodstream and possibly would affect 
his heart.

At a VA examination in May 2007, the examiner stated that he 
had reviewed the claims file.  In the evaluation for scars, 
the examiner stated that there was a paucity of scars to 
identify and measure.  There were no significant scars that 
could be measured.  There was not a serious issue of scarring 
from this injury.  

VA x-rays in June 2007 of the skull revealed a subcentimeter 
(2 mm) metallic density projects over the right parietal bone 
likely representing retained shrapnel as clinically 
indicated.  Visualized osseous structures were intact.  There 
was an inadequate evaluation of the orbital region.  A repeat 
examination should be performed if clinically warranted.  

In an addendum in June 2007, the examiner noted that he had 
reviewed the x-ray report of the skull and there was a 
retained shrapnel fragment over the right parietal skull 
area.    

With regard to the issue of a retained shrapnel fragment in 
the skull, after review of the evidence, the Board finds that 
a compensable evaluation is not warranted.  

The present noncompensable evaluation is assigned under DC 
7805 which provides for the rating of scars on the limitation 
of function of the affected part.  The evidence of record 
does not show that the retained shrapnel fragment in the 
veteran's skull limits the function of the skull or has 
affected his brain.  A July 2004 VA examiner diagnosed a 
status post shrapnel injury without any evidence of 
significant brain involvement.  

The Board has considered that the retained shell fragment 
involving the skull is more appropriately evaluated under DC 
7800 which is for rating disfigurement of the head, face, or 
neck.  Under DC 7800, a 10 percent evaluation is warranted 
for disfigurement of the head, face or neck with one 
characteristic of disfigurement.  A 30 percent evaluation is 
warranted for disfigurement of the head, face or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with 2 or 3 characteristics of 
disfigurement.  The eight characteristics of disfigurement 
for evaluation purposes are: (1) a scar 5 inches or more (13 
or more cm.) in length; (2) a scar at least 1/4 inch (0.6 
cm.) wide at its widest part; (3) surface contour of scar 
elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo or hyper pigmented in an 
area exceeding 6 square inches (39 sq. cm.); (6) skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding 6 square inches (39 sq. cm.); (7) underlying soft 
tissue missing in an area exceeding 6 square inches (39 sq. 
cm.); and (8) and indurated and inflexible in an area 
exceeding 6 square inches (39 sq. cm.).  

In this case, however, the findings do not show that the 
veteran has a scar on his skull that meets the criteria for 
disfigurement.  The clinical findings do not show a scar on 
his skull or that underlying soft tissue is missing.  The 
evidence does not show that the veteran has one 
characteristic of disfigurement to warrant a compensable 
evaluation under DC 7800.  Thus, a compensable evaluation 
cannot be assigned.  Although the diagnostic code does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

Other applicable Diagnostic Codes concerning the rating of 
scars include Diagnostic Code 7803 which provides for a 10 
percent rating for unstable, superficial scars and Diagnostic 
Code 7804 allows for a 10 percent rating for superficial 
scars that are painful on examination.  A note after the 
Diagnostic Code defines an unstable scar as one where there 
is frequent loss of covering of the skin over the scar and 
explains a superficial scar is one not associated with 
underlying soft tissue damage.  

The Board also considered whether a rating was applicable 
under other Diagnostic Codes concerning the rating of scars.  
However, as the clinical evidence does not show a scar of the 
skull, evaluation under the other DCs for rating of scars is 
not for application.  38 C.F.R. § 4.118, DCs 7803,7804. 

With regard to the issue of retained shrapnel fragments in 
the eyes, after review of the evidence, the Board finds that 
a compensable evaluation is not warranted.  

As noted above, service medical records are not available.  A 
private x-ray in August 1986 revealed the veteran's orbits 
(eye sockets) were unremarkable, with no evidence of shrapnel 
in this immediate area.  At multiple examinations, no 
evidence of a scar in the area of the eyes was shown.  
Moreover, in July 2004, when the veteran reported to a VA 
examination with the claimed areas of retained shrapnel, the 
report does not indicate that he had circled the area around 
his eyes.  

At another VA examination in July 2004, the veteran reported 
two bits of retained shrapnel on the lateral aspect of the 
right eye and one on the lateral aspect of the left eye.  On 
examination, however, the examiner stated that an attempt to 
evaluate for shrapnel around the eyes was poorly visualized.  
Although the veteran complained of tenderness with palpation, 
no shrapnel was seen.  

Thus, although the veteran claims that he has retained shell 
fragments in the eye area and has complaints of tenderness, 
x-rays in 1986 found no evidence of shrapnel and on clinical 
evaluation in July 2004 the examiner was unable to find 
retained shrapnel in this area.  

For evaluation under DC 7805, the evidence does not show 
limitation of function of the eye area to warrant a 
compensable evaluation.  The Board has considered that the 
retained shell fragments involving the eyes are more 
appropriately evaluated under DC 7800 which is for rating 
disfigurement of the head, face, or neck.  In this case, 
however, the findings do not show that the veteran has a scar 
on his eyes that meets the criteria for disfigurement.  The 
clinical findings do not show a scar in the area around his 
eyes or that underlying soft tissue is missing.  The evidence 
does not show that the veteran has one characteristic of 
disfigurement to warrant a compensable evaluation under DC 
7800.  Thus, a compensable evaluation cannot be assigned.  A 
zero percent evaluation is the appropriate evaluation.  
38 C.F.R. § 4.31.  

The Board also considered whether a rating was applicable 
under other Diagnostic Codes concerning the rating of scars.  
However, as the clinical evidence does not show a scar in the 
area around the eyes, evaluation under the other DCs for 
rating of scars is not for application.  38 C.F.R. § 4.118, 
DCs 7803,7804.

As an initial rating case, consideration has been given to 
staged ratings (different percentage ratings for different 
periods of time since the effective date of service 
connection). Fenderson v. West, 12 Vet. App. 119 (1999).  
However, staged ratings are not indicated in this case, as 
the Board finds the preponderance of the credible evidence 
demonstrates that since June 19, 2002, the veteran's service-
connected retained shell fragments of the skull and of the 
eyes have not warranted a compensable rating.  As the 
preponderance of the evidence is against the claims for an 
increased initial rating, the claims must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an initial compensable disability evaluation 
for superficial retained shell fragment of the skull is 
denied. 

Entitlement to an initial compensable disability evaluation 
for superficial retained shell fragments of the area around 
the eyes is denied.


REMAND

The veteran also disagreed with the initial noncompensable 
evaluation assigned when service connection was granted for 
multiple superficial retained shell fragments involving the 
knees, thoracic spine, left arm and wrist.  Further 
development is needed prior to appellate review.

At a VA examination in May 2007, after review of the claims 
file, with regard to the evaluation for muscle disability, 
the examiner wrote:

There is some concern of his fitting the 
classification of slight disability or 
perhaps a bit more severe than that up to 
moderate.  The metal fragments that are 
present are likely to be retained in 
muscle or subcutaneous tissue or in 
fascia about the muscle bellies 
themselves.  That cannot be accurately 
determined by x-ray alone and some 
judgment will need to be exercised in 
determining that issue.  I will attempt 
to do that after review of x-ray pictures 
when they become available, as well as x-
ray report.

In an addendum in June 2007, the examiner noted that he had 
reviewed the x-ray reports of the skull, forearms, thighs and 
knee area.  However, he only stated that there were multiple 
retained shrapnel fragments in various parts of the veteran's 
body and a retained shrapnel fragment over the right parietal 
skull area.  No opinion was provided as to the location of 
the retained metal fragments and whether they limited the 
function of the affected body parts.      

In addition, the veteran's symptoms included some aching in 
his arms, particularly forearms, and some weakness of wrist 
motion and grip particularly.  On examination, the examiner 
noted that the muscle group in the left forearm had 
previously been stated to be muscle group 7; however, he 
could not verify that.  He thought it was possible that there 
were shell fragments affecting both the dorsiflexors of the 
wrist and fingers, as well as the volar flexors of the wrist 
and fingers.  Grip strength was decreased on testing to a 
significant degree.  There was no identification of the 
muscle group involved in the left arm, if any.  But in any 
case, the examiner indicated the possibility of shell 
fragments affecting the function of the left wrist and 
fingers.  However, no clinical findings were provided as to 
the limitation of function of the affected parts involved.  

The Board further notes that although the May 2007 examiner 
noted that an April 2007 x-ray of the thoracic spine did not 
reveal any evidence of foreign bodies such as shrapnel 
involving the spinal area, a January 2003 VA fee basis 
private x-ray found multiple small metallic fragments in the 
soft tissues around the thoracic spine.  The Board also notes 
that the evidence of record shows limitation of range of 
motion of the bilateral knee, complaints of bilateral knee 
pain, complaints of his left hand and fingers, and 
degenerative changes of the thoracic spine.  No medical 
opinion addresses whether these symptoms are related to the 
retained shell fragments.  Thus, a medical opinion is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Request that the VA medical examiner 
in May 2007 provide a medical addendum to 
his May 2007 examination report and June 
2007 addendum.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner in 
conjunction with the requested review.  
The need for a further examination is left 
to the discretion of the examiner.  If he 
is not available, please request an 
addendum from an appropriate medical 
specialist, with the additional 
examination request option.  

The examiner/reviewer should provide a 
description of the location of the 
retained shell fragments in the veteran's 
bilateral knee, thoracic spine area, and 
left arm and wrist.  

The examiner/reviewer should identify each 
specific muscle injured by the shell 
fragments, if any, and comment upon the 
nature, extent, and current degree of 
impairment manifested by such muscle 
damage (e.g., limitation of motion, muscle 
pain, weakness or fatigue, etc.).  The 
examiner should identify the presence of 
any retained metal fragments and, if 
possible, identify the track or path each 
fragment traveled from its point of entry.  
In particular, the examiner should 
identify the particular muscles involved 
and explain how any retained metal 
fragments have affected the functioning of 
each identified muscle.

The examiner/reviewer should comment as to 
whether the disability associated with 
each of the affected muscles would be 
considered moderate, moderately severe, or 
severe.  In this regard, he/she should 
comment concerning the presence or absence 
of the cardinal signs and symptoms of 
muscle disability, including loss of 
power, weakness, lowered threshold of 
fatigue, pain, impairment of coordination, 
and uncertainty of movement.

The examiner/reviewer should also describe 
any residuals due to the retained shell 
fragments that include any orthopedic, 
neurological or other manifestations as 
well as the degree of injury involved and 
any functional impairment that results 
from the retained shell fragments in the 
bilateral knee, thoracic spine area, left 
forearm and wrist.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

2.  Then, readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


